DETAILED ACTION
Response to Amendment
	This Office action is in response to the amendment filed on 4/08/2021, wherein claims 1-10 are under consideration; none of which has been amended.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/08/2021 has been considered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Rationales for the following claim rejections can be found in the Office action dated 10/09/2020.
Claims 1-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0015828 A1 to Tran et al. in view of Song et al., Journal of Macromolecular Science, Part B: Physics, 51:4, 720-735 and Mao et al., Composites Part B, 93 (2016), 280-288.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. in view of Song et al. and Mao et al. as applied to claim 1 above, and further in view of Niessner et al., Styrene Copolymers: Rising Demand for Specialty Polymers, published 10/2014 on www.kunsstoffe-internationai.com.
Response to Arguments
Applicant's arguments filed 4/08/2021 have been fully considered but they are not persuasive. Applicant alleges, with the support of the rule 132 declaration by Amit K.  (1) Tran shows ABS and lignin-NBR to be incompatible, (2) Song shows ABS and lignin to be incompatible, (3) incorporating lignin in ABS using a compatibilizer reduces the performance of ABS, (4) Mao does not show how the NBR-ABS blend would behave if lignin were included, and (5) the claimed system exhibits unexpected improvements: improved tensile strength and toughness. Examiner disagrees. From the teachings by Tran, Song and Mao, a person having ordinary skill in the art (PHOSITA) would realize the following. First, ABS is highly desirable but expensive. Second, ABS is compatible with NBR. Third, it would be beneficial to incorporate lignin in ABS. Fourth, a high load  of lignin in ABS needs a compatibilizer. Fifth, ABS has a soft AB segment and rigid AS segment, and these two domains correspond respectively to the soft nitrile-butadiene segment and the rigid lignin segment in the NBR-lignin. Thus, a PHOSITA would be motivated to employ the NBR-lignin disclosed by Tran as a compatibilizer to incorporate lignin in ABS. Examiner’s responses to the applicant’s allegations are as follows. (1) Tran does not show ABS and lignin-NBR to be incompatible. If anything, it shows that they have the same form as explained above. The fact that Tran shows NBR-lignin to have a strength comparable to ABS but a superior toughness does not mean that the two components are incompatible or that they should not be used together. (2) Song does show that an incorporation of lignin in ABS needs a compatibilizer and examiner does mention that in the rejection. However, Song also suggests some compatibility between ABS and lignin as both have polar groups and styrenyl groups. (3) A PHOSITA can see that the system disclosed by Song is not optimum because the compatibilizer, SEBS-g-MA, leads to lower flexural strength and Young’s modulus. Song’s disclosure 
					Soft (rubbery)	Hard (styrene-rich)
	NBR-lignin:			NB			Lignin
	ABS:				AB			S
In other words, NBR-lignin and ABS would be highly compatible. Finally, the alleged unexpected results are not commensurate with the scope of the claimed invention. The claimed blend is not limited to ABS/NBR/lignin (54/6/40) or ABS/NBR/lignin (60/4/36).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762